       Case 2:21-cv-00044-RMP      ECF No. 10    filed 06/08/21   PageID.45 Page 1 of 2



1

2                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



3                                                                    Jun 08, 2021
                                                                         SEAN F. MCAVOY, CLERK

4

5                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     CHARLES JOSEPH REEVIS,
                                                   NO: 2:21-CV-00044-RMP
8                               Plaintiff,

9           v.                                     ORDER DISMISSING ACTION

10    SPOKANE COUNTY SUPERIOR
      COURTS,
11
                                Defendant.
12

13         By Order filed April 20, 2021, the Court granted Plaintiff Charles Joseph

14   Reevis thirty days to voluntarily dismiss this action. ECF No. 9. The Court found

15   that Mr. Reevis’s pro se submissions, consisting of nine two-page Standard Form

16   95 and filed while he was incarcerated at the Spokane County Corrections Center,

17   did not support a federal tort claim. Id. at 4–5. Consequently, Plaintiff’s claims

18   were subject to dismissal for lack of subject matter jurisdiction. See McNeil v.

19   United States, 508 U.S. 106, 110, 113 (1993).

20         Plaintiff is currently housed at Comprehensive Health Care - Yakima

21   Competency Restoration, and is proceeding in forma pauperis, but without the



     ORDER DISMISSING ACTION -- 1
       Case 2:21-cv-00044-RMP      ECF No. 10    filed 06/08/21   PageID.46 Page 2 of 2



1    obligation to pay the $350.00 filing fee for this action. ECF No. 8. Plaintiff did

2    not avail himself of the opportunity to voluntarily dismiss this action.

3          Accordingly, IT IS ORDERED:

4          1. This action is DISMISSED without prejudice for lack of subject matter

5              jurisdiction.

6          2. Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d 1147,

7              1152 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

8              28 U.S.C. § 1915(g).

9          3. This case is DISMISSED and CLOSED.

10         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

11   this Order, provide a copy to Plaintiff and CLOSE the file. The Court certifies

12   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be

13   taken in good faith and would lack any arguable basis in law or fact.

14         DATED June 8, 2021.

15

16
                                                 s/ Rosanna Malouf Peterson
17                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
18

19

20

21



     ORDER DISMISSING ACTION -- 2
